UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

UNITED STATES OF AMERICA

-against- ORDER
JOHN F. GARGAN, 18 Cr, 723 (PGG)
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the U.S. Marshal Service and Kingsbrook Hospital

make the following accommodations for the Defendant while he is detained at Kingsbrook

Hospital:

1,

Defendant will be permitted to speak by telephone with his counsel — lawyers and
staff at Federal Defenders of New York — every Monday, Wednesday, and Friday at
10:30 a.m. The door to Defendant’s hospital room is to be closed during calls with
counsel or in-person conversations with counsel, and no U.S. Marshal or contractor
personnel is to be in Defendant’s hospital room when he is engaged in conversation
with counsel,

Twice a week, the U.S. Marshal Service will pick up legal mail for the Defendant
addressed to Federal Defenders of New York, and will deliver legal mail to
Defendant from Federal Defenders of New York.

The Defendant cannot chew food in a normal fashion and is at risk of choking. He
cannot eat rice, couscous, mashed potatoes, oatmeal and other foods of a similar
texture. As to proteins, he is capable of eating scrambled eggs, beef (not shredded),
chicken breast, fish sticks or breaded fish, pork chops. As to cooked vegetables, he
can eat steamed spinach, asparagus, broccoli and whole potatoes. The Defendant can
also eat soft bread, lasagna and other pastas, pizza, pancakes, waffles, yogurt, ice
cream, and protein shakes such as Ensure. As to liquids, the Defendant can consume
juices of any sort — except for lemon -- Pedialyte and chocolate milk. The U.S.
Marshal Service and Kingsbrook Hospital will ensure that the Defendant is provided
food consistent with these requirements.

The U.S. Marshal Service and Kingsbrook Hospital will ensure that the Defendant
receives 2 showers a week.

 
5. The U.S. Marshal Service will maintain pens, pencils, paper, and stamped envelopes
addressed to Federal Defenders of New York ~ all of which are to be provided to the
U.S. Marshal Service by Federal Defenders of New York — and will make these
materials available to Defendant upon request.

6. Subject to security screening, the U.S. Marshal Service wil] make available to
Defendant books and magazines supplied by Federal Defenders of New York.

7. Subject to security screening, Defendant is to be permitted a change of clothing
weekly. The clothing will be supplied by Federal Defenders of New York.

8. Defendant is to be permitted three thirty-minute personal calls per week. These are
calls other than to counsel. The door to Defendant’s room will remain open during
these calls.

9, Defendant is to be permitted a two-hour visit once a week with his domestic partner,
Jason Garrett Kimball, during which the door to Defendant’s room will remain open.

Dated: New York, New York

November 20, 2019
SO ORDERED.

[Pula danaly So
Paul G. Gardephe V
United States District Judge

 
